Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 06 Jan 2022 amends claims 1-4 and cancels claims 14, thereby providing claims 1-13 and 15-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aono (US 2020/0177911) in view of Zhang (US 2018/0288441).
	For claim 1, Aono discloses a method comprising: 
	determining regions of a picture in which to use common sets of filter parameters for filtering at least one reconstructed block of a picture ([0128] in order to independently decode each tile described later, the ALF may signal and store the filter coefficients in units of tile); 
	obtaining a plurality of sets of filter parameters ([0128] the ALF may signal and store the filter coefficients in units of tile); 
	filtering a region of said picture comprising the at least one reconstructed block with a common set of filter parameters for blocks within said region ([0128] use the filter coefficients indicated by the indexes to subject subsequent tiles having the same TileId to the adaptive filtering process); and 
	encoding information in a bitstream comprising syntax indicative of a set of filter parameters used for filtering said region ([0128] The filter coefficient is signaled immediately after the slice header and stored in a memory.), and an encoded version of said region ([0129] entropy coding tiles). 

 	Zhang teaches further comprising Adaptive Loop Filter parameters encoded in a picture header ([0102] For the various techniques described above, the block unit sizes for filter selection/classification, i.e., the sizes of the luma block units and the chroma block units, may be signaled in a sequence parameter set (SPS), picture parameter set (PPS), slice header, or other such location within the video data bitstream.).
It would be obvious to combine filter parameter header teachings of Zhang with Aono filtering teachings to provide the predictable improvement of reducing filter signaling syntax size.
	For claims 2-4, 13-15, Aono discloses the claimed limitations as discussed for corresponding limitations in claim 1.
	For claim 5, Aono discloses the method of claim 3, wherein said syntax is an index indicative of a set of filter parameters ([0128] filter coefficients that have been signaled in the past and stored in the memory are indicated by indexes without signaling the filter coefficients themselves to reduce a bit amount required to code the filter coefficients.). 
	For claim 6, Aono discloses the method of claim 3, wherein filtering is performed for a Sample Adaptive Offset filter and an index applies for an SAO block ([0126] e.g. SAO filter). 
	For claim 7, Aono discloses the method of claim 3, wherein filter parameters for an SAO filter are available for filtering other blocks in an SAO region ([0126]: The SAO, which is a process in units of CTU, is a filter that classifies pixel values into several categories to add or subtract offsets in units of pixel for each category.). 
	For claim 8, Aono discloses the method of claim 3, wherein a set of filter parameters for an Adaptive Loop Filter are signaled in a first filter block of a region ([0127] The filter coefficient is signaled immediately after the slice header; [0128] the ALF may signal and store the filter coefficients in units of tile and use the filter coefficients indicated by the indexes to subject subsequent tiles having the same TileId to the adaptive filtering process.). 
	For claim 9, Aono discloses the method of claim 3, wherein for Adaptive Loop filter temporal prediction, filter blocks of a current region use filter parameters corresponding to co-located regions in 
	For claim 10, Aono discloses the method of claim 3, wherein, for SAO blocks in a first column or first line of an SAO region, Sample Adaptive Offset filter parameters available for merge comprise filter parameters of a left or an above SAO block outside said SAO region ([0126] Edge offset (EO) processing of the SAO determines an offset value that is added to the pixel value in accordance with a size relationship between the target pixel and the neighboring pixel (reference pixel).). 
	For claim 11, Aono discloses the method of claim 3, wherein a filter block size changes per region ([0130] information regarding the number and size of split tiles is referred to as tile information, and details thereof are described below.). 
	For claims 16-20, Aono discloses the claimed limitations as discussed for corresponding limitations in claims 5-9.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karczewicz; Marta et al.	US 20170238020 A1 PREDICTING FILTER COEFFICIENTS FROM FIXED FILTERS FOR VIDEO CODING ([0116]
Oh; Soo Mi et al.	US 20160381383 A1	APPARATUS FOR DECODING A MOVING PICTURE ([0035]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/NEIL R MIKESKA/Primary Examiner, Art Unit 2485